Order entered December 3, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-01019-CV

          USAA CASUALTY INSURANCE COMPANY, Appellant

                                       V.

 SUNNY LETOT, INDIVIDUALLY AND ON BEHALF OF ALL OTHERS
               SIMILARLY SITUATED, Appellee

              On Appeal from the 192nd Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. DC-13-00156-E

                                    ORDER

      Before the Court is court reporter Tenesa Shaw’s November 30, 2020

request for extension of time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record be filed no later than December 11, 2020.

                                            /s/   ERIN A. NOWELL
                                                  JUSTICE